UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4499
FREDDIE CHARLIE WADE, JR., a/k/a
Bo,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-915)

                      Submitted: January 31, 2002

                      Decided: February 11, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                       UNITED STATES v. WADE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Freddie Charlie "Bo" Wade, Jr., appeals from his conviction and
seventy-seven-month sentence imposed following his guilty plea to
conspiracy to possess with intent to distribute and to distribute crack
cocaine in violation of 21 U.S.C.A. § 846 (West 1999). Wade’s coun-
sel filed a brief pursuant to Anders v. California, 386 U.S. 738, 744
(1967), stating that there were no meritorious issues for appeal, but
addressing the possibility that the plea was invalid and that the sen-
tence was improper. Wade was informed of his right to file a pro se
brief, but he has not done so. Because our review of the record dis-
closes no reversible error, we affirm Wade’s conviction and sentence.

   We find that Wade’s guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.
Wade was properly advised as to his rights, the offense charged, and
the maximum sentence for the offense. The court also determined that
there was an independent factual basis for the plea and that the plea
was not coerced or influenced by any promises. See North Carolina
v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d
114, 119-20 (4th Cir. 1991).

   We find that the district court properly computed Wade’s offense
level and criminal history category and correctly determined the
applicable guideline range of seventy to eighty-seven months. The
court’s imposition of a sentence within the properly calculated range
is not reviewable. United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.
1994).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Wade’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
                       UNITED STATES v. WADE                        3
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                         AFFIRMED